NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TRUSTBIZ LLC,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )           Case No. 2D19-351
                                         )
DEUTSCHE BANK TRUST COMPANY )
AMERICAS, as trustee for residential     )
Accredit Loans, Inc., mortgage asset- )
backed pass-through certificates, series )
2006-QA1; STEVEN W. REDDING; and )
SHARON REDDING,                          )
                                         )
             Appellees.                  )
________________________________ )


Opinion filed December 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Erik De L'Etoile of De L'Etoile Law Firm
P.A., Tampa, for Appellant.

Paul M. Messina, Jr., and Nicole R.
Topper of Blank Rome LLP, Tampa,
for Appellee.

No appearance for Appellees Steven
and Sharon Redding.


PER CURIAM.
          Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-